PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline to violation of Disciplinary Rule 2-102(C) of the Code of Professional Responsibility. We approve the Petition, and we hereby reprimand Respondent, Alvin Heller, for this violation. The publication of this order in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $287.00 are hereby taxed against the Respondent.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.